Title: Mary Smith Cranch to Abigail Adams, 10 January 1787
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My dear Sister
      Braintree January 10th 1787
     
     I have sent one Letter on Board callahan, but hope he has not yet sail’d, as I have much to say that I was oblig’d to omit then for want of time. Betsy has written to you also. By her Letter you will see the State of her mind better than by any thing I can Say, but I am Sure you will wonder how such a change in her affections took place. You may remember what I mention’d to you before you went from us. She then thought that Friendship and gratitude was all she could possible return him, but His absence soon became painful. She wanted the company of the Friend who had Study’d her Temper and disposition, and who never appear’d happier than when he could amuse or entertain her. She look’d around her, and say many who’s manners were more polish’d than her Freinds, but none whos principles were better, morals purer, or heart more sincere. He was incountering dangers and difficulties to acqure a fortune without which he could not with propriety ask a return of her affections. In this part of the country he saw no prospect of gaining one suddenly, he therefore left it and was seeking it in a wilderness surrounded by Savages. It was a long time before She heard from him. So long that we thought he must have fallen a sacrifice to Savage brutality as many other Travellers had done about that time. This awakend all her tender Passions and distress’d her greatly. She felt altho innocent as if she was the cause of his Death. I did not know till this time that She had any attachment to him. She was soon reliev’d by receiving a very long Letter from him. We receiv’d others the past summer by which he appear’d to be in very good business and it is probable in a few years would have made a pretty fortune. As soon as he had acquir’d Sufficient to set him above want he design’d to return and spend it with his Friends, “The thought of this (he says in a Letter to her) was almost the only thing that made life desirable to him.” But heaven has seen it to be best that he should be cut off in the midst of his fondest hopes, and most pleasing prospect. His will be done is all we ought to say. “It is right, surpport me heaven” was all She did say, but her countinance distress’d me greatly, it was calm but solemn. She has recover’d her spirits much but the wound will not be soon heal’d. He was sick but a few days was not thought dangirous till the evening before he expir’d he then lost his reason and did not recover it again. The gentleman who Sent us an account of his death says, “He was greatly belov’d and esteem while Living and almost unversally lamented now dead.”
     
     
      Janu 12th
     
     I yesterday reciev’d your Trunk and shall deliver the things as directed. Betsy and Lucy are greatly oblig’d for their silks. They are very good and very pretty. The Stockings are such as I wish’d, the price is I suppose Sterling. I shall give you credit accordingly. The pieces of cousin JQAs coats are well pattern’d. The remnant of course Linnin is come also. The suit of Cloathes of mr Adams will not do for your eldest son the Shirts and the coat are so short for the present Fashon that he will not have it I am sure. He would have had a Blue velvet of his Papas this winter if it had not been for this difficulty. They must be lay’d by till long wasts and short shirts are the mode. He is in no want of any new ones at present, he wears a coat very little. I think he will not want any stockings this summer. As to their Linnin, the children will make it. The two youngest grow so fast that before a measure could reach you it would not fit them. Thomas will soon out run Charles in height, and is no spindle shanks I assure you. He is the best shape’d of the Family. Such Cambrick as you have sent cannot be purchas’d here under 16/ Lawful. I shall this afternoon carry your mother Hall her Gown and the calico for the children, they will be highly gratified. Mrs Hall injoys fine health for one of her years. She is grown quite Fleshy. She din’d and spent the day with me and her grandchildren here about a week since. I sent our Sleigh for her. It look’d so much like what you use’d to do, that it afforded me and her I believe more pleasure than if she had made me a visit of her own motion. I told her What you said about her caps and offer’d to make some for her. I will send you a pattern, but will make some in the meantime out of some of the pieces which may be left of Cousin Charles Linnen, she will not want many.
     I do not think of any thing your sons want which we cannot get here. I wish to know the price of those silk Hankercheifs, and what you can buy good mode for, mode which will do to make cardinals of and what colour is most commonly worn by young Ladies. I do not mean little misses. I should be glad of a Pattern to cut them by, our children must have new ones soon and I wish to know if I can get them cheaper with you than here. Cushing is not arriv’d. I wrote you some time since that mr William White, a merchant in Boston sent you the chocalate. He partly own’d the vessel. Mr Cranch went to put Some on boar’d but the capn. would not take it. Said he had enough already. After this mr White told me what he had done. Winslow W. is at home again. I know not how he was releas’d. I have not Seen the Family this winter.
     Your youngest son designs to be a Farmer he told me the other day he may change his mind, but at present he seems determin’d.
    